DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-9, 11-16, 18 and 20 in the reply filed on 22 October 2021 is acknowledged.  The traversal is on the grounds that any prior art searched for Group I would be applicable to Group II, seeming to indicate that the argument is that there is no search burden.  This is not found persuasive because, first, the restriction was made under national stage practices, and as such the presence of a search burden is not the standard for restriction, but rather a common technical feature, which the Examiner maintains does not make a contribution over the prior art, and second, the Examiner disagrees and maintains that a search burden would exists based primarily on the different standards for Examination of method and apparatus claims.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement filed 19 August 2020 contains a document, US 20008001448 to Highgate et al.  However, this document does not appear to exist.  The Examiner believes that US 2008/0014487 was intended, and as such the Examiner has considered this document and included it in the 892.

Claim Objections
Claim 11 is objected to because of the following informalities:  the claim reads “wherein the protic co-catalyst acts increases the rate of H2 generation”  it appears that “acts increases” should more properly read “acts to increase” or merely “increases” or the like.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7, the claim recites the limitation “the proton source”.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 11-13, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Non-Patent Literature “Unique Co-Catalytic Behavior of Protic Ionic Liquids as Multifunctional Electrolytes for Water Splitting” to Li et al. (Li).
As to claims 1 and 5, Li teaches a method of increasing a hydrogen generation rate of a water splitting electrolysis process, thus a process in which protons from an aqueous medium are reduced to hydrogen, the method comprising adding a protic co-catalyst, DEAF, in a protonated state, to the aqueous medium, the DEAF increasing the rate of hydrogen generation without being consumed during the electrolysis process (Page 204, Column 2, Paragraph 2 to Page 205, Column 2, Paragraph 3).
As to claim 2, Li teaches the method of claim 1.  Li further teaches that after a 30 hour run time the pH of the electrolyte did not change, thus teaching that the DEAF acts, at least in part, as a pH stabilizer (Page 206, Column 2, Last Paragraph). 
As to claim 3, Li teaches the method of claim 1.  Li further teaches that the DEAF acts as an electrolyte that carries a current for the electrolysis process (Page 205, Column 2, Paragraph 1).
As to claim 6, Li teaches the method of claim 1.  Li teaches that without the use of the DEAF much larger overpotentials exists, thus teaching that the DEAF decreases an energy requirement of the electrolysis process (Page 205, Column 2, Paragraph 1).
As to claim 11, Li teaches a method of improving a hydrogen generation rate of a water splitting electrolysis process, thus a process in which protons from an aqueous medium are reduced to hydrogen, the method comprising adding a platinum catalyst to a working electrode which is placed in the aqueous medium, and adding a protic co-catalyst, DEAF, in a protonated state, to the aqueous medium, the DEAF increasing the rate of hydrogen generation without being consumed during the electrolysis process (Page 204, Column 2, Paragraph 2 to Page 205, Column 2, Paragraph 3; Page 207, Experimental Section).
As to claim 12, Li teaches the method of claim 11.  Li further teaches that after a 30 hour run time the pH of the electrolyte did not change, thus teaching that the DEAF acts, at least in part, as a pH stabilizer (Page 206, Column 2, Last Paragraph).  Li further teaches that the DEAF acts as an electrolyte that carries a current for the electrolysis process (Page 205, Column 2, Paragraph 1).
As to claim 13, Li teaches the method of claim 11.   Li teaches that without the use of the DEAF much larger overpotentials exists, thus teaching that the DEAF decreases an energy requirement of the electrolysis process (Page 205, Column 2, Paragraph 1).
As to claim 18, Li teaches the method of claim 11.  The limitation “homogenous or heterogeneous” comprises all possible options for the catalyst.  However, Li further teaches that the catalyst is provided to an electrode and thus is heterogeneous (Page 207, Experimental Section).  
As to claim 20, Li teaches the method of claim 18.  As discussed above, Li teaches that the catalyst is platinum (Page 207, Experimental Section).

Claims 1-3, 5, 6, 8, 11-13, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Non-Patent Literature “Towards Versatile and Sustainable Hydrogen Production through Electrocatalyst Water Splitting: Electrolyte Engineering” to Shinagawa et al. (Shinagawa).
As to claims 1, 5 and 8, Shinagawa teaches a method of increasing a hydrogen generation rate of a water splitting electrolysis process, thus a process in which protons from an aqueous medium are reduced to hydrogen, the method comprising adding sodium dihydrogen phosphate, a protic co-catalyst as evidenced at least by applicants own disclosure, in an at least partially protonated state, to the aqueous medium, the sodium dihydrogen phosphate increasing the rate of hydrogen generation without being consumed during the electrolysis process (Section 1. Introduction; Section 2.2. Reaction mechanism and kinetic, Part 1) Participation of ions in the reaction scheme; Section 3.5 The influence of ions on the HER at near-neutral pH under densely buffered conditions; Figures 8 and 9).
As to claim 2, Shinagawa teaches the method of claim 1.  Shinagawa further teaches that the sodium dihydrogen phosphate is a pH stabilizer (buffer) (Section 3.5 The influence of ions on the HER at near-neutral pH under densely buffered conditions).
As to claim 3, Shinagawa teaches the method of claim 1.  Shinagawa further teaches that the sodium dihydrogen phosphate participates in the ion transfer and thus acts as an electrolyte that carries a current for the electrolysis process (Section 2.2. Reaction mechanism and kinetic, Part 1) Participation of ions in the reaction scheme).
As to claim 6, Shinagawa teaches the method of claim 1.  As discussed above, the co-catalyst is sodium dihydrogen phosphate, thus a compound that would reduce the energy requirement of the electrolysis process, as evidenced, at least, by applicants own disclosure.  
As to claims 11 and 15,  Shinagawa teaches a method of increasing a hydrogen generation rate of a water splitting electrolysis process, thus a process in which protons from an aqueous medium are reduced to hydrogen, the method comprising adding a catalyst (platinum on a disk electrode) to the aqueous medium adding sodium dihydrogen phosphate, a protic co-catalyst as evidenced at least by applicants own disclosure, in an at least partially protonated state, to the aqueous medium, the sodium dihydrogen phosphate increasing the rate of hydrogen generation without being consumed during the electrolysis process (Section 1. Introduction; Section 2.2. Reaction mechanism and kinetic, Part 1) Participation of ions in the reaction scheme; Section 3.5 The influence of ions on the HER at near-neutral pH under densely buffered conditions; Figures 8 and 9).
As to claim 12, Shinagawa teaches the method of claim 11.  Shinagawa further teaches that the sodium dihydrogen phosphate is a pH stabilizer (buffer) (Section 3.5 The influence of ions on the HER at near-neutral pH under densely buffered conditions). Shinagawa further teaches that the sodium (Section 2.2. Reaction mechanism and kinetic, Part 1) Participation of ions in the reaction scheme).
As to claim 13, Shinagawa teaches the method of claim 11.  As discussed above, the co-catalyst is sodium dihydrogen phosphate, thus a compound that would reduce the energy requirement of the electrolysis process, as evidenced, at least, by applicants own disclosure.  
As to claim 18, Shinagawa teaches the method of claim 11.  The limitation “homogenous or heterogeneous” comprises all possible options for the catalyst.  However, Shinagawa further teaches that the catalyst is provided to an electrode and thus is heterogeneous (Section 3.5 The influence of ions on the HER at near-neutral pH under densely buffered conditions).
As to claim 20, Shinagawa teaches the method of claim 18.  As discussed above, Shinagawa teaches that the catalyst is platinum (Section 3.5 The influence of ions on the HER at near-neutral pH under densely buffered conditions).

Claims 1, 9, 11, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,334,292 to Rajeshwar et al. (Rajeshwar).
As to claims 1, 9, 11 and 16, Rajeshwar teaches a method for increasing a hydrogen generation rate of an electrolysis process in which protons from an aqueous medium (solution) are reduced to hydrogen (hydrogen evolution reaction/HER), the method comprising adding a film comprising a platinum catalyst dispersed within a polypyrole polymer to the solution wherein the use of the polypyrole in addition to the platinum catalyst increases the catalytic activity towards the HER compared to platinum alone.  The polypyrole thus acting as a co-catalyst, the polypyrole, under proton transfer operation, being at least partially protonated and protic, the polypyrole not being consumed during the electrolysis process (Column 5, Lines 48-58; Column 10, Lines 28-31)
As to claim 18, Rajeshwar teaches the method of claim 11.  The limitation “homogenous or heterogeneous” comprises all possible options for the catalyst.  However, Rajeshwar further teaches that the catalyst is provided to an electrode and thus is heterogeneous.
As to claim 20, Rajeshwar teaches the method of claim 18.  As discussed above, Shinagawa teaches that the catalyst is platinum.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 1 and 22  above, and as further discussed below.  
As to claims 7 and 14, Li teaches the methods of claims 1 and 11.  Li further teaches that the provision of the co-catalyst as a protic compound is critical to the concept of the method, thus it would have been obvious to one of ordinary skill in the art at the time of invention to ensure that the pH of the aqueous medium (the proton source) and the pKa of the co-catalyst are selected such that the co-catalyst remains in a majority protic state (Page 204, Column 2, Paragraph 2; Page 205, Column 2, Paragraphs 2 and 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794